Citation Nr: 1452312	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2012 substantitve appeal to the Board, the Veteran indicated that he wished to have a hearing before a member of the Board at his local RO.  While the Board recognizes that the Veteran had a hearing before a Decsion Review Officer in April 2014, his request for a hearing before a memenber of the Board with respect to his claims of service connection for hearing loss and tinnitus has nonetheless gone unmet.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a 
member of the Board, to be conducted at a VA Regional 
Office.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



